Citation Nr: 0703550	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of an 
adverse drug reaction, claimed as secondary to residuals of 
brain trauma and service-connected post-traumatic stress 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of brain trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1969 
to June 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO). 

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for residuals of brain trauma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

An adverse drug reaction was not shown in service, and it has 
not been shown by competent evidence that the veteran has any 
current residuals of an adverse drug reaction.


CONCLUSION OF LAW

An adverse drug reaction was not incurred in or aggravated by 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre- and post-adjudication VCAA 
notice by letters, dated in August 2003, and March 2006.  In 
the notices, the veteran was informed of the type of evidence 
needed to substantiate the claim of service connection to 
included secondary service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; or evidence that the claimed disabilities were 
caused or made worse by a service-connected disability.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the general provision for the effective 
date of the claims, that is, the date of receipt of the 
claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the claim of service connection 
herein is denied, there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice as required under Dingess at 19 Vet. App. 
473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  And the claims have been readjudicated following 
the content-complying notice, as evidenced by the 
supplemental statement of the case in June 2006.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  It is 
noted that the veteran has not been afforded a VA examination 
in this case for the purpose of determining the existence 
and/or etiology of the disability at issue.  The Board finds 
in that regard, however, that affording the veteran a VA 
medical examination and obtaining a VA medical opinion is not 
required since VA examination is not necessary to make a 
decision on the claim.  Essentially, taking into 
consideration all of the evidence, there is no indication of 
the existence of the disability at issue.  To the contrary, 
the medical evidence in this case documents no such 
disability.  There is sufficient medical evidence in the 
claims file to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran in developing the facts 
pertinent to the issue is required to comply with the duty to 
assist under the VCAA.  

Allegation

The veteran basically contends that he has permanent 
residuary disability as a result of medication that has been 
prescribed to him in the treatment of the residuals of brain 
trauma for which he seeks service connection, and his now 
service-connected post-traumatic stress disorder.  He 
believes that service connection should be established for 
such residuary disability on that basis.  

Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  The provision of 38 C.F.R.§ 
3.310(a) was recently amended to conform with Allen, but 
since VA has been complying with Allen since the decision was 
issued in 1995, the amendment is not a liberalizing change in 
the law and does not otherwise change the application of the 
38 C.F.R. § 3.310.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Factual Background

Service connection is in effect for post-traumatic stress 
disorder.  The veteran is also in pursuit of the reopening of 
a previously denied claim for service connection for 
residuals of head trauma.  The veteran does not argue and the 
record does not document residuals of an adverse drug 
reaction during service.  Rather, the veteran argues that he 
experienced an adverse drug reaction as a result of the 
treatment he received for his service-connected post-
traumatic stress disorder and residuals of the head trauma 
that was responsible for his post-traumatic stress disorder.  
Post-service, VA Medical Center (VAMC) records show that the 
veteran was hospitalized from February 18, 1998 to February 
23, 1998 for acute delirium secondary to Imapramine toxicity.  
The Imapramine was halted while the veteran was hospitalized, 
and the veteran returned to what was believed to be his 
baseline level of functioning.  

The post-service medical records contain no other reference 
to an adverse drug reaction, and no medical opinion that 
identifies permanent residuals from such a reaction or would 
associate an adverse reaction to either post-traumatic stress 
disorder or residuals of head trauma.  

Analysis

The Board acknowledges the veteran's claims the he has 
current residuals from an adverse drug reaction that was used 
in the treatment of his service-connected post-traumatic 
stress disorder, and the residuals of his brain trauma.  It 
is noted that the United States Court of Appeals for Veterans 
Claims (Court or CAVC) has held that lay persons such as the 
veteran, however, are not competent to offer opinions that 
require medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that there are permanent residuals from an adverse 
drug reaction, including as related to a service-connected 
disability, the evidence stands against the claim.  Given 
that one of the bases of this claim is that there is no 
competent evidence of residuals of an adverse drug reaction, 
the Board need not distinguish between whether the veteran's 
theory is based upon association with a service-connected 
disability, such as post-traumatic stress disorder, or a 
disability for which he seeks service connection, namely, 
residuals of brain trauma. For the aforementioned reasons, 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of an adverse 
drug reaction, claimed as secondary to residuals of brain 
trauma and service-connected post-traumatic stress disorder, 
is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for residuals of brain trauma.  In 
pertinent part, it is contended that, during his period of 
service, the veteran sustained repeated and multiple traumas 
to his head, residuals of which he still suffers.

In that regard, the Board notes that, during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In that decision, the Court held that VA must notify 
a claimant of the evidence and information necessary to 
reopen a previously denied claim, as well as the evidence and 
information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence which was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
basis for the denial in the prior decision (in this case, the 
decision of December 2001), and respond with a notice which 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection which were found insufficient in the previous 
denial.

In the case at hand, the Board observes that, while in 
correspondence in August 2003, the veteran was provided with 
a basic description of what constitutes "new and material" 
evidence, he has yet to be provided with notice which fully 
complies with the newly-specified criteria as noted in Kent, 
supra (i.e., the type of evidence which would be new and 
material based on the reasons for the prior denial).  Such 
notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection for 
residuals of brain trauma.  Accordingly, in light of the 
aforementioned, the case is REMANDED for the following 
action:

1.  Ensure that the veteran is sent an 
additional VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to reopen his 
previously denied claim (for service 
connection for residuals of brain 
trauma), and which notifies him of the 
evidence and information necessary to 
establish his entitlement to the 
underlying claim for benefits, that is, 
service connection.  The veteran should 
be advised of what constitutes new and 
material evidence sufficient to reopen a 
previously denied claim in the context of 
evidence of record at the time that the 
prior claim was finally denied.  Finally, 
the veteran should be advised of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were insufficient at the time of 
the previous denial, as outlined by the 
Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Review the veteran's claim regarding 
whether new and material evidence has 
been submitted sufficient to reopen a 
previously denied claim for service 
connection for residuals of brain trauma.  
Any necessary outstanding development, 
including obtaining pertinent VA 
treatment records, should be completed.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in June 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


